DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.            The information disclosure statement filed 9/2/2021 fails to comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102/103
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Suetsugu et al., US Patent Application Publication No. 2018/0037842 (hereinafter referred to as Suetsugu).
Regarding claims 1-12, Suetsugu discloses a grease composition having a worked penetration of 264 (as recited in claim 7) (see Example 1A/Table 1) for use in bearings (as recited in claims 10-12) (Para. [0003]) comprising a base oil including PAO base oils having a kinematic viscosity at 40°C ranging from 20 to 300 mm2/s (as recited in component (A) of claim 1 and reads on claims 4-5) (Para. [0031]-[0032]) to which is added 10-12 wt% of a diurea thickener formed by reacting octylamine, cyclohexylamine and MDI having an arithmetic mean grain diameter on a volume basis when measured by laser diffraction/scattering of 1.15-1.60 microns (as recited in component (B) of claim 1 and satisfies Requirement (I) and reads on claims 6 and 8) (see Example 1A), 0.1 to 5 wt% of an extreme pressure agent, such as, thiophosphates (as recited in component (C) of claim 1 and reads on claim 3) (Para. [0063]) and additives, such as, an antioxidant (as recited in claim 9) (Para. [0062]).    

Suetsugu discloses in paragraphs 44-46 and 78 that a higher and more uniform shear rate prevents the thickener molecules from forming thick bundles with large lumps, and leads to a grease having a more uniform structure in other words, a urea thickener having a smaller particle size and narrower particle size distribution, as in requirements (I) and (II) of claims 1 and 2.  Suetsugu teaches in paragraphs 2-3 and 66 that inhibiting the formation of thick bundles with large lumps is desirable and improves the acoustic characteristics of the grease.  It is therefore the examiner’s position that the particle size and distribution of the urea thickener is a result-effective variable, controllable by adjusting the shear rate and the difference between the maximum and minimum shear rates, and that it would have been within the scope of ordinary skill in the art to optimize the shearing process of Suetsugu to arrive at a grease with the low particle size and narrow particle size distribution (as measured by the arithmetic average particle diameter of the particles on an area basis as measured by a laser diffraction/scattering method) of claim 1.  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It is further noted that Suetsugu discloses in paragraph 44 that the minimum shear rate is preferably 1,000 (104) s-1, and in paragraph 48 that the ratio of maximum to minimum shear rate is preferably less than 10, both preferred ranges encompassing the shear rates and ratio used in the examples of the instant specification.  
Claim Rejections - 35 USC § 103
7.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Suetsugu in view of Saito et al., US Patent Application Publication No. 2017/0275558 (hereinafter referred to as Saito).
	Regarding claims 11-12, Suetsugu discloses all the limitations discussed above including a grease composition for use in bearings.  
	Suetsugu does not explicitly disclose the bearings used as a speed reducer and speed increaser as recited in claims 11-12.   
	Saito discloses a grease composition used for lubricating a mechanical part having a steel portion to be lubricated which performs a rolling motion and a rolling and sliding motion, containing a base oil, a thickener and an extreme pressure additive wherein the grease is used in rolling bearings used for various motors of industrial machines, office machines and automobiles; automotive wheel bearings, rolling bearings used for automotive electrical equipment and automotive auxiliaries such as alternators, electromagnetic clutches, idle pulleys, timing belt tensioners and the like; speed reduction gears and speed increasing gears for windmills, robots, automobiles and the like; ball screws used for electric power steering, machine tools and the like; linear motion guide bearings used for industrial equipment, electronic equipment and the like; constant velocity joints used for drive shafts and propeller shafts of automobiles, and the like (as recited in claims 11-12) (see Abstract and Para. [0003], [0006] and [0011]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the composition of Suetsugu in the mechanical components .    

Double Patenting
8.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

9.       Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 4-22 of co-pending application No. 17/272,556.  Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '556 application discloses the same limitations as does the instant application except the particle size of the urea thickener in terms of an area basis.  Suetsugu, the disclosure is incorporated herein by reference, discloses all the limitations discussed above and therefore renders the claims obvious.    
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will 

Double Patenting II
10.       Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of co-pending application No. 17/423,252.  Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '252 application discloses the same limitations as does the instant application except the particle size of the urea thickener in terms of an area basis.  Suetsugu, the disclosure is incorporated herein by reference, discloses all the limitations discussed above and therefore renders the claims obvious.    
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will 

Double Patenting III
11.       Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of co-pending application No. 17/434,784.  Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '252 application discloses the same limitations as does the instant application.  Suetsugu, the disclosure is incorporated herein by reference, discloses all the limitations discussed above and therefore renders the claims obvious.    
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will 

Conclusion
12.         There were unused Y references from the ISR report.  The examiner is of the position that the prior art cited adequately reads on the claims as instantly recited.  

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Suetsugu et al., US Patent Application Publication No. 2017/0253826 which discloses a very similar grease to the one discussed above and the preparation methods and components are very similar to those discussed in the instant specification.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771